



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Proulx, 2014
    ONCA 254

DATE: 20140317

DOCKET: C57928

Sharpe, Gillese and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Richard Proulx

(Accused/Appellant)

Paul Calarco, for the appellant

Christine Josic, for the respondent

Heard: March 13, 2014

On appeal from the sentence imposed by Justice Carpenter
    Gunn of the Superior Court of Justice, dated October 25, 2013.

ENDORSEMENT

[1]

The Crown conceded that the circumstances of the appellants confinement
    justify 1.5 to 1 credit for pre-trial custody and that the sentence should be
    reduced to time served. We so order.


